                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAMME DENISE BROOKS,                                  )
                                                      )
                       Plaintiff,                     )
                                                      )
       -vs-                                           )         Civil Action No. 18-1711
                                                      )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge

                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 13 and

15). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 14 and 16). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion (ECF No. 13) and denying Defendant’s Motion for Summary

Judgment. (ECF No. 15).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for disability insurance benefits and supplemental security

income pursuant to the Social Security Act. Administrative Law Judge (“ALJ”), Paul Kovac, held

a hearing on January 25, 2018. (ECF No. 9-3). On June 20, 2018, the ALJ found that Plaintiff

was not disabled under the Act. (ECF No. 9-2, pp. 11-25).

       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 13 and 15). The issues are

now ripe for review.



1Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,


                                                 2
whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Weighing of Opinion Evidence

        Plaintiff argues that the ALJ failed to properly evaluate the medical opinion evidence of

record. 2 (ECF No. 14, pp. 12-19). The amount of weight accorded to medical opinions is well-

established. Generally, the ALJ will give more weight to the opinion of a source who has examined

the claimant than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition, the ALJ

generally will give more weight to opinions from a treating physician, “since these sources are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a

claimant’s] medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations.” Id. §416.927(c)(2).



2Plaintiff’s physical limitations are not the subject of the appeal. (ECF No. 14, p. 1). Therefore, my
discussion is focused accordingly.

                                                    3
The opinion of a treating physician need not be viewed uncritically, however. Rather, only where

an ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity of [a

claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” must

he give that opinion controlling weight. Id. “[T]he more consistent an opinion is with the record

as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity

of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” he

must give that opinion controlling weight. Id. Also, “the more consistent an opinion is with the

record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical
       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject

evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).




                                                  4
        Throughout Plaintiff’s brief, she argues that the ALJ improperly rejected all of the medical

opinion evidence and used his lay interpretation of the medical data to craft Plaintiff’s residual

functional capacity (RCF). 3 (ECF No. 14, pp. 12-19). After a review of the evidence, I find the

ALJ’s decision in this regard troubling.

        Here, the ALJ specifically gave little weight to all of the treating mental health providers’

opinions. (ECF No. 9-2, p. 23). The only mental health opinion which the ALJ gave any weight

was to Dr. Yeater, the state agency psychological consultant. Id. The ALJ gave weight to Dr.

Yeater’s opinion that Plaintiff could perform simple routine tasks in a stable work environment but

rejected portions of her opinion because “evidence dated after Dr. Yeater rendered her opinion,

including the claimant’s testimony about social interaction[,] indicates additional limitations.” Id.

This paragraph is underdeveloped as I find it unclear what portions of Dr. Yeater’s opinion the

ALJ gave weight. 4 Id. Nonetheless, it is evident that the ALJ only gave Dr. Yeater’s opinion

partial weight. Id.

        Since the ALJ rejected all other mental opinion evidence, there was no other mental health

opinion evidence for which to base his RFC. (ECF No. 9-2, pp. 11-25). Yet, the ALJ crafted an



3 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his/her
own limitations. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3).

4 While the ALJ need only discuss the most pertinent, relevant evidence bearing upon a claimant’s
disability status, he must provide sufficient discussion to allow the court to determine whether any
rejection of potentially pertinent, relevant evidence was proper. Johnson v. Comm’r of SS, 529 F.3d 198,
203-04 (3d Cir. 2008). To that end, an ALJ must provide sufficient explanation of his or her final
determination to provide a reviewing court with the benefit of the factual basis underlying the ultimate
disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). “’In the absence of such an
indication, the reviewing court cannot tell if significant probative evidence was not credited or simply
ignored.’” Burnett v. Comm’r of SS, 220 F.3d 112, 121-22 (3d Cir. 2000), quoting Cotter v. Harris, 642
F.2d 700, 705 (3d Cir. 1981); Fargnoli v. Massanari, 247 F.3d 34, 44 (3d Cir. 2001). An ALJ’s findings
should be as “comprehensive and analytical as feasible,” so that the reviewing court may properly
exercise its duties under 42 U.S.C. §405(g). Cotter, 642 F.2d at 705.


                                                     5
RFC that included multiple mental health limitations. (ECF No. 9-2, p. 16). In other words, there

is no other opinion evidence of record regarding Plaintiff’s mental functional abilities upon which

the ALJ could have relied upon in forming Plaintiff’s RFC as it relates to, at a minimum, “evidence

dated after Dr. Yeater rendered her opinion, including the claimant’s testimony about social

interaction.” (ECF No. 9-2, p. 23). “Rarely can a decision be made regarding a claimant’s [RFC]

without an assessment from a physician regarding the functional abilities of the claimant.”

Gormont v. Astrue, No. 11-2145, 2013 WL 791455 at *7 (M.D. Pa. Mar. 4, 2013), citing Doak v.

Heckler, 790 F.2d 26 (3d Cir. 1986).            Furthermore, “an administrative law judge lacks the

expertise to ascertain a claimant's residual functional capacity from raw medical data.” Moffatt v.

Astrue, No. CIV.A. 10-226, 2010 WL 3896444, at *6 (W.D. Pa. Sept. 30, 2010) (citations omitted).

This is especially true in this case given Plaintiff’s mental health evidence and the fact that the

ALJ found Plaintiff was not entirely consistent. (ECF No. 5-2, p. 20). Consequently, after a review

of the record, I am unable to discern the ALJ’s basis for his very specific RFC determination

containing numerous mental limitations. Therefore, I find the ALJ’s opinion is not based on

substantial evidence and remand is warranted. 5

        An appropriate order shall follow.




5 Since I am remanding as set forth above, I need not address the other issues raised by Plaintiff. For
clarity sake, however, I note that the ALJ states that the opinion of Dr. Jarquin is given little weight, in
part, because Plaintiff’s mood “improved” and she was “less helpless.” (ECF No. 9-2, p. 23). The ALJ
also made it a point to pick out similar references from the medical treatment notes. Id. at pp. 21-22.
These terms, however, do not translate into inconsistencies or suggest Plaintiff does not have functional
limitations. Just because someone improves does not necessarily mean that there are inconsistencies
with an opinion of marked or serious limitations or that Plaintiff’s work-related abilities/limitations improved
or are adequate. It very well could mean that in her improved state, Plaintiff still has marked or serious
limitations preventing Plaintiff from working on a sustained basis.


                                                       6
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMME DENISE BROOKS,                                  )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-1711
                                                      )
ANDREW M. SAUL, 6                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge



                                        ORDER OF COURT

       THEREFORE, this 18th day of February, 2020, it is ordered that Plaintiff’s Motions for

Summary Judgment (ECF No. 13) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 15) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                      BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




6 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting

Commissioner, Nancy A. Berryhill.


                                                  7
